United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Milwaukee, WI, Employer
)
___________________________________________ )
J.A., Appellant

Appearances:
Sandra Toney, for the appellant
Office of Solicitor, for the Director

Docket No. 16-0307
Issued: May 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 8, 2015 appellant, through his representative, filed a timely appeal of a
September 11, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury
causally related to an accepted February 10, 2015 employment incident.

1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant submitted additional evidence. However, the Board’s jurisdiction is limited to reviewing
the evidence that was before OWCP at the time it rendered its decision. Thus, the Board has no jurisdiction to
review this evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1); James C. Campbell, 5 ECAB 35,
36n.2 (1952).

FACTUAL HISTORY
On February 15, 2015 appellant, then a 62-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on February 10, 2015 he injured his lower back at work while
lifting steel trays above his shoulder to reach the top shelf of a caster. He stopped work on
February 16, 2015.
OWCP received nurses’ notes, reports from physician assistants, and discharge
instructions.
In a letter dated March 10, 2015, OWCP advised appellant that additional factual and
medical evidence was needed to establish the claim. It explained that there was no diagnosis of
any condition resulting from an injury and requested that he provide a physician’s opinion
explaining how the reported work incident caused or contributed to appellant’s condition.
In a March 17, 2015 statement, appellant explained that he injured his back on February 9
while working on the flats sequencing systems (FSS) machine. He had lifted a heavy tray
weighing approximately 30 pounds above his shoulder to the FSS caster (mail cart). Appellant
noted that afterward, he took medication and used heating pads and patches for the pain, and his
employing establishment provided a back support belt. He believed that the pain would lessen,
but it did not, and on February 15, 2015 he went to the hospital. An x-ray was taken, he was
given pain medication, and he was referred for therapy. Appellant noted that he suffered from
back pain years ago, for which he took medication and heating pads and did not see a doctor.
OWCP received February 15, 2015 discharge instructions and emergency room notes
from Dr. Brittany Seroy, an emergency medicine physician and osteopath, who advised that
appellant had a back injury and low back pain. Dr. Seroy advised that the low back pain began
about a week earlier when he was lifting a tray of magazines at work and felt a sharp pain in the
middle lumbar area. She found no signs of cord compression and advised that x-rays were
negative. Dr. Seroy diagnosed back injury and low back pain. She recommended back exercises
and discharged appellant. Dr. Kenneth Spero, a Board-certified diagnostic radiologist, advised
that February 15, 2015 lumbar spine x-rays were unremarkable.
By decision dated April 16, 2015, OWCP denied appellant’s claim because the medical
evidence of record did not establish that a diagnosed condition was caused by the claimed event.
On April 29, 2015 appellant requested a review of the written record by an OWCP
hearing representative.
In a February 16, 2015 report, Dr. Carl Lang, a Board-certified internist, noted that
appellant presented for follow up of low back pain. He noted that appellant related that the pain
started about a week ago after lifting a 30-pound box of magazines. Dr. Lang examined her and
found a normal inspection of the back without edema, erythema, or ecchymosis, and it was
nontender. He diagnosed lumbar strain and lower back pain and recommended light-duty work.
In a separate report, Dr. Lang provided return to work restrictions.
In a separate report dated February 16, 2015, Dr. Japhlet Aranas, Board-certified in
family medicine, diagnosed low back pain and lumbar strain. He noted that appellant reported
2

pain about one week earlier after lifting a 30-pound box of magazines. In February 20 and 27,
2015 status reports, Dr. Aranas repeated appellant’s history and diagnoses. He advised that
appellant’s pain was “a little better” on February 20, 2015 while he advised that appellant was
ready to return to work on February 27, 2015. OWCP also received notes from physician
assistants, nurse practitioners, and copies of prior reports.
By decision dated September 11, 2015, the OWCP hearing representative affirmed the
April 16, 2015 decision, finding that there was no rationalized medical evidence of record to
support that appellant’s condition was causally related to the February 10, 2015 work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA3, and that an injury was sustained in the performance
of duty.4 These are the essential elements of each compensation claim, regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.6 In some traumatic injury cases, this
component can be established by an employee’s uncontroverted statement on the CA-1 form.7
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.8
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyett, 41 ECAB 992 (1990).

6

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (August 2012).
7

John J. Carlone, 41 ECAB 354 (1989).

8

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

ANALYSIS
There is no dispute that appellant was lifting steel trays above his shoulder to reach the
top shelf of a caster on February 10, 2015, as alleged.
However, the Board finds that the medical evidence of record is insufficiently
rationalized to establish the second component of fact of injury. The medical evidence contains
no reasoned no explanation of how the specific employment incident on February 10, 2015
caused or aggravated a diagnosed medical condition.10
Appellant submitted reports from several doctors, including February 15, 2015 discharge
instructions and emergency room notes from Dr. Seroy who advised that the low back pain
began about a week earlier when he was lifting a tray of magazines at work and felt a sharp pain
in the middle lumbar area. Dr. Seroy diagnosed back injury and low back pain. OWCP also
received February 16, 2015 reports from Dr. Lang, who noted that appellant presented for follow
up of low back pain, which started about a week earlier after lifting a 30-pound box of
magazines. Dr. Lang diagnosed lumbar strain and lower back pain and recommended light-duty
work and provided work restrictions. Additionally, in a February 16, 2015 report, Dr. Aranas
diagnosed low back pain and lumbar strain. In February 20 and 27, 2015 status reports, he
repeated appellant’s history and diagnoses. However, these reports are of limited probative
value on the relevant issue of the present case in that they do not contain a physician’s opinion
on causal relationship.11 To the extent that the history in each of these physician’s reports may
be considered as support for causal relationship, these physicians did not explain how the lifting
of magazines at work on February 10, 2015 caused or contributed to a diagnosed medical
condition.
Similarly, reports of diagnostic testing are insufficient to establish the claim as these
reports do not address how the February 10, 2015 employment incident caused or contributed to
a diagnosed medical condition.
OWCP also received notes from nurses and physician assistants. Registered nurses,
licensed practical nurses, and physician assistants are not considered “physicians” as defined
under FECA. Their opinions are therefore of no probative value.12
Because the medical reports submitted by appellant do not address how the February 10,
2015 activities at work caused or aggravated a diagnosed low back condition, these reports are of

10

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
11

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
12

See Roy L. Humphrey, 57 ECAB 238 (2005). See also 5 U.S.C. § 8101(2).

4

limited probative value13 and are insufficient to establish that the February 10, 2015 employment
incident caused or aggravated a specific injury.
On appeal, appellant presents several arguments in support of his claim. They include
that he submitted the proper medical evidence to establish causal relationship. However, as
found above, the evidence was insufficient to establish causal relationship.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury causally related to an accepted February 10, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 11, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

5

